IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

SUSAN A. MORROW,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-0783

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 14, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Susan A. Morrow, pro se, Petitioner.

Pamela Jo Bondi, General Counsel, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

MAKAR, JAY, and M.K. THOMAS, JJ., CONCUR.